Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 AMENDMENT NO. 2 TO MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT AMENDMENT NO. 2 effective as of October 15, 2008 (this  Amendment No. 2 ) among XL CAPITAL LTD, an exempted limited company incorporated under the Laws of Cayman Islands, XL INSURANCE (BERMUDA) LTD (formerly known as X.L. Insurance Ltd), a Bermuda exempted company, XL REINSURANCE AMERICA INC., a New York insurance corporation, X.L. GLOBAL SERVICES, INC., a service company incorporated under the Laws of Delaware, XL SERVICES (BERMUDA) LTD, a service company incorporated under the Laws of Bermuda, X.L. AMERICA, INC., a company incorporated under the Laws of Delaware, SYNCORA HOLDINGS LTD (formerly known as Security Capital Assurance Ltd), a Bermuda exempted company, SYNCORA GUARANTEE INC. (formerly known as XL Capital Assurance Inc., and successor by merger to Syncora Guarantee Re Ltd. (formerly known as XL Financial Assurance Ltd)  SGI ), a New York insurance company, SYNCORA GUARANTEE SERVICES INC. (formerly known as XL Financial Administrative Services Inc.), a company incorporated under the Laws of Delaware, SYNCORA BERMUDA ADMINISTRATIVE LTD (formerly known as SCA Bermuda Administrative Ltd.), a company incorporated under the Laws of Bermuda, SYNCORA GUARANTEE (U.K.) LTD (formerly known as XL Capital Assurance (U.K.) Limited), an insurance company regulated by the Financial Services Authority and incorporated under the Laws of England and Wales, those portfolio trusts that are Affiliates of SGI that are a Party to the Master Agreement (as defined below) pursuant to the execution of a joinder agreement, and the CDS Counterparties. WHEREAS, the parties hereto (the  Parties ) entered into a certain Master Commutation, Release and Restructuring Agreement dated as of July 28, 2008, and certain of the Parties amended such agreement as of August 1, 2008 (such agreement as amended, the  Master Agreement ); WHEREAS, the Parties wish to change certain dates set forth in the Master Agreement; and WHEREAS, the Parties wish to take such actions necessary to give effect to such changes; NOW, THEREFORE, in consideration of the premises and the covenants and agreements contained herein and in the Master Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, the Parties agree as follows: Section 1. Definitions . Capitalized terms not otherwise defined in this Amendment No. 2 shall have the meanings ascribed to them in the Master Agreement. Section 2. Amendments . Sections 2.04(a) , 6.10(b) , and of the Master Agreement are hereby amended as follows: 2.1 Section 2.04(a) of the Master Agreement is hereby amended by replacing the date October 15, 2008 with the date October 31, 2008. 2.2 Clause (i) of the first sentence of Section 6.10(b) of the Master Agreement is hereby amended by replacing the date October 15, 2008 with the date October 31, 2008. 2.3 Clause (ii) of the first sentence of Section 6.12 of the Master Agreement is hereby amended by replacing the date October 15, 2008 with the date October 31, 2008. 2.4 The last sentence of Section 6.12 of the Master Agreement is hereby amended by replacing the date October 15, 2008 with the date October 31, 2008. 2.5 Section 6.13 of the Master Agreement is hereby amended by replacing the date October 15, 2008, in each instance in which it appears in such section, with the date October 31, 2008. 2.6 The last sentence of Section 6.14 of the Master Agreement is hereby amended by replacing the date October 15, 2008 with the date October 31, 2008. 2.7 The Master Agreement is hereby amended by adding the following sentence to the end of Section 9.07: Notwithstanding anything herein to the contrary, in no event shall the consent of any of the XL Parties be necessary to extend or otherwise alter any of the dates referenced in Sections 2.04(a) , 6.10(b) , , , or . Section 3. Substitution of Lehman Entity . (a) Lehman Brothers Special Financing Inc. ( LBSF ) has provided to the SCA Parties a written list (reflecting the best belief of an authorized signatory of LBSF) of (A) those credit default swap agreements with SGI or Affiliates of SGI to which LBSF was party, and of which LBSF was a beneficial owner, as of July 28, 2008 and (B) the notional amount of each such credit default swap agreement. For an abundance of clarity, the foregoing representations and warranties contained in this Section 3 only reflect the best belief of the authorized signatory of LBSF. LBSF is not making any representation or warranty that is not qualified by the best belief of such authorized signatory, and it will not be bound by or subject to liability based on any inaccuracy contained in any such list that ultimately results from such authorized signatorys best belief being inadvertently inaccurate. (b) LBSF hereby agrees to be bound by the terms and conditions of the Master Agreement and this Amendment No. 2. Each Party hereto hereby agrees that, effective as of July 28, 2008, LBSF is substituted for Lehman Brothers Inc. ( LBI ) as a Party to the Master Agreement for all purposes and is hereby substituted for LBI as the Party executing that certain 2 joinder agreement to the Master Agreement dated as of July 28, 2008. LBSF has executed a joinder agreement to the Master Agreement pursuant to Section 9.04 thereof, effective as of July 28, (c) Each Party hereby agrees that, for purposes of Section 2 of the joinder agreement to the Master Agreement executed and delivered by LBSF in connection herewith, the representations and warranties made by LBSF pursuant to Section 5.08 of the Master Agreement shall be deemed to be, and shall be replaced by, the representations and warranties set forth above in Section 3(a) hereof and, notwithstanding the provisions, and the date of effectiveness, of the joinder agreement, such representations and warranties are made by LBSF on the date hereof with respect to factual matters as existing on July 28, 2008. Section 4. Miscellaneous . 4.1 Except as specifically set forth herein, the terms of this Amendment No. 2 shall not be deemed to be a consent, waiver or modification with respect to any term, condition or obligation of any of the Parties in the Master Agreement and shall not obligate any of the Parties to agree to any other amendment to the Master Agreement, including a further extension or alteration of the dates referenced in the Master Agreement. 4.2 This Amendment No. 2 may be executed and delivered in multiple counterparts, each of which, when so executed and delivered, shall be an original, but such counterparts shall together constitute but one and the same instrument and agreement. A facsimile or Portable Document Format copy of a signature shall have the same force and effect as an original signature. 4.3 This Amendment No. 2 is to be interpreted under and governed by the Laws of the State of New York without giving effect to conflicts of law provisions thereof. In the event that there is a dispute between or among the Parties arising under this Amendment No. 2, the Parties (i) agree that the exclusive forum to seek remedy shall be to institute a legal proceeding in the courts of the State of New York located in the City and County of New York, (ii) hereby expressly submit to the personal jurisdiction and venue of such courts for the purposes thereof and expressly waive any claim of lack of personal jurisdiction and improper venue and any claim that such courts are an inconvenient forum and (iii) agree that the prevailing Parties shall be entitled to recover their reasonable attorneys fees, costs and disbursements from the other Parties (in addition to any other relief to which the prevailing Parties may be entitled). Each Party hereby irrevocably consents to the service of process of any of the aforementioned courts in any such suit, action or proceeding by the mailing of copies thereof by registered or certified mail, postage prepaid, to the address provided to the Parties in accordance with Section 9.02, of the Master Agreement, such service to become effective ten (10) days after such mailing. 4.4 Each of the Parties hereby waives to the fullest extent permitted by applicable Law any right it may have to a trial by jury with respect to any litigation directly or indirectly arising out of, under, or in connection with this Amendment No. 2. Each of the Parties hereby (i) certifies that no representative, agent or attorney of any other Party has represented, expressly or otherwise, that such other Party would not, in the event of litigation, seek to enforce 3 the foregoing waiver and (ii) acknowledges that it has been induced to enter into this Amendment No. 2 by, among other things, the mutual waivers and certifications in this Section 4.4 . 4.5 Each Party has had the opportunity to negotiate the terms, consult with counsel, and modify the provisions of this Amendment No. 2. Therefore, the terms of this Amendment No. 2 will be considered and interpreted without any presumption, inference or rule requiring construction or interpretation of any provision of this Amendment No. 2 against the interests of the drafter of this Amendment No. 2. Section 5. Effectiveness . Notwithstanding any provision to the contrary contained in this Amendment No. 2 or the Master Agreement, including, without limitation, the failure of the amendments thereto contained herein to become effective pursuant to Sections 9.07 and 9.08 of the Master Agreement, in the event such amendments fail to become effective solely as a result of the fact that LBI has not executed this Amendment No. 2, the Parties hereto agree that they shall be bound by all of the terms and conditions set forth in the Master Agreement as though the amendments thereto contained herein were in full force and effect. [Signature Page Follows] 4 IN WITNESS HEREOF, the Parties have caused this Amendment No. 2 to be duly executed and delivered as of the day and year first written above. XL CAPITAL LTD By: /s/ Brian W. Nocco Name: Brian Nocco Title: EVP & CFO XL SERVICES (BERMUDA) LTD By: /s/ Brian W. Nocco Name: Brian Nocco Title: [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] X.L. AMERICA, INC. By: /s/ Richard G. McCarty Name: Richard G. McCarty Title: Senior Vice President, General Counsel and Secretary [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] X.L. GLOBAL SERVICES, INC. By: /s/ Toni A. Perkins Name: Toni A. Perkins Title: Assistant Secretary [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] XL REINSURANCE AMERICA INC. By: /s/ Richard G. McCarty Name: Richard G. McCarty Title: Vice President [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] SYNCORA HOLDINGS LTD (formerly known as Security Capital Assurance Ltd) By: /s/ Tom Currie Name: Tom Currie Title: SVP [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] SYNCORA GUARANTEE INC. (formerly known as XL Capital Assurance Inc.) By: /s/ Susan Comparato Name: Susan Comparato Title: SVP, GC & Sec [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] SYNCORA GUARANTEE INC., as successor by merger to SYNCORA GUARANTEE RE LTD (formerly known as XL Financial Assurance Ltd.) By: /s/ Susan Comparato Name: Susan Comparato Title: SVP, GC & Secretary [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] SYNCORA GUARANTEE SERVICES INC. (formerly known as XL Financial Administrative Services Inc.) By: /s/ Susan Comparato Name: Susan Comparato Title: MD & Secretary [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] SYNCORA BERMUDA ADMINISTRATIVE LTD (formerly known as SCA Bermuda Administrative Ltd) By: /s/ Tom Currie Name: Tom Currie Title: SVP [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] SYNCORA GUARANTEE (U.K.) LTD (formerly known as XL Capital Assurance (U.K.) Limited) By: /s/ Susan Comparato Name: Susan Comparato Title: Acting CEO & GC [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] FF Trust 1 FF Trust 3 JPY Trust 3 Portfolio CDS Trust 1 Portfolio CDS Trust 2 Portfolio CDS Trust 3 Portfolio CDS Trust 4 Portfolio CDS Trust 6 Portfolio CDS Trust 7 Portfolio CDS Trust 8 Portfolio CDS Trust 10 Portfolio CDS Trust 11 Portfolio CDS Trust 12 Portfolio CDS Trust 13 Portfolio CDS Trust 15 Portfolio CDS Trust 16 Portfolio CDS Trust 17 Portfolio CDS Trust 18 Portfolio CDS Trust 22 Portfolio CDS Trust 24 Portfolio CDS Trust 25 Portfolio CDS Trust 26 Portfolio CDS Trust 27 Portfolio CDS Trust 28 Portfolio CDS Trust 30 Portfolio CDS Trust 31 Portfolio CDS Trust 32 Portfolio CDS Trust 33 Portfolio CDS Trust 34 Portfolio CDS Trust 35 Portfolio CDS Trust 36 Portfolio CDS Trust 40 Portfolio CDS Trust 41 Portfolio CDS Trust 42 Portfolio CDS Trust 43 Portfolio CDS Trust 49 Portfolio CDS Trust 50 Portfolio CDS Trust 51 Portfolio CDS Trust 54 Portfolio CDS Trust 55 Portfolio CDS Trust 56 Portfolio CDS Trust 57 Portfolio CDS Trust 58 Portfolio CDS Trust 59 Portfolio CDS Trust 60 Portfolio CDS Trust 62 Portfolio CDS Trust 63 Portfolio CDS Trust 64 Portfolio CDS Trust 65 Portfolio CDS Trust 66 Portfolio CDS Trust 67 Portfolio CDS Trust 68 Portfolio CDS Trust 70 Portfolio CDS Trust 71 Portfolio CDS Trust 72 Portfolio CDS Trust 73 Portfolio CDS Trust 74 Portfolio CDS Trust 75 Portfolio CDS Trust 76 Portfolio CDS Trust 77 Portfolio CDS Trust 78 Portfolio CDS Trust 80 Portfolio CDS Trust 81 Portfolio CDS Trust 82 Portfolio CDS Trust 83 Portfolio CDS Trust 84 Portfolio CDS Trust 86 Portfolio CDS Trust 88 Portfolio CDS Trust 89 Portfolio CDS Trust 92 Portfolio CDS Trust 93 Portfolio CDS Trust 94 Portfolio CDS Trust 96 Portfolio CDS Trust 97 Portfolio CDS Trust 99 Portfolio CDS Trust 100 Portfolio CDS Trust 101 Portfolio CDS Trust 103 Portfolio CDS Trust 104 Portfolio CDS Trust 105 Portfolio CDS Trust 106 Portfolio CDS Trust 107 Portfolio CDS Trust 108 Portfolio CDS Trust 110 Portfolio CDS Trust 111 Portfolio CDS Trust 112 Portfolio CDS Trust 113 Portfolio CDS Trust 114 Portfolio CDS Trust 115 Portfolio CDS Trust 116 Portfolio CDS Trust 118 Portfolio CDS Trust 119 Portfolio CDS Trust 120 Portfolio CDS Trust 121 Portfolio CDS Trust 122 Portfolio CDS Trust 123 Portfolio CDS Trust 124 Portfolio CDS Trust 128 Portfolio CDS Trust 130 Portfolio CDS Trust 132 Portfolio CDS Trust 133 Portfolio CDS Trust 135 Portfolio CDS Trust 136 Portfolio CDS Trust 139 Portfolio CDS Trust 141 Portfolio CDS Trust 142 Portfolio CDS Trust 144 Portfolio CDS Trust 145 Portfolio CDS Trust 146 Portfolio CDS Trust 147 Portfolio CDS Trust 150 Portfolio CDS Trust 151 Portfolio CDS Trust 154 Portfolio CDS Trust 155 Portfolio CDS Trust 158 Portfolio CDS Trust 159 Portfolio CDS Trust 160 Portfolio CDS Trust 161 Portfolio CDS Trust 162 Portfolio CDS Trust 166 Portfolio CDS Trust 167 Portfolio CDS Trust 168 Portfolio CDS Trust 171 Portfolio CDS Trust 174 Portfolio CDS Trust 175 Portfolio CDS Trust 178 Portfolio CDS Trust 179 Portfolio CDS Trust 180 Portfolio CDS Trust 181 Portfolio CDS Trust 182 Portfolio CDS Trust 187 Portfolio CDS Trust 188 Portfolio CDS Trust 189 Portfolio CDS Trust 190 Portfolio CDS Trust 191 Portfolio CDS Trust 192 Portfolio CDS Trust 193 Portfolio CDS Trust 194 Portfolio CDS Trust 195 Portfolio CDS Trust 196 Portfolio CDS Trust 197 Portfolio CDS Trust 198 Portfolio CDS Trust 199 Portfolio CDS Trust 208 Portfolio CDS Trust 209 Portfolio CDS Trust 210 Portfolio CDS Trust 211 Portfolio CDS Trust 212 Portfolio CDS Trust 213 Portfolio CDS Trust 214 Portfolio CDS Trust 215 Portfolio CDS Trust 216 Portfolio CDS Trust 219 Portfolio CDS Trust 222 Portfolio CDS Trust 224 Portfolio CDS Trust 229 Portfolio CDS Trust 230 Portfolio CDS Trust 231 Portfolio CDS Trust 232 Portfolio CDS Trust 234 Portfolio CDS Trust 235 Portfolio CDS Trust 236 Portfolio CDS Trust 237 Portfolio CDS Trust 238 Portfolio CDS Trust 239 Portfolio CDS Trust 240 Portfolio CDS Trust 241 Portfolio CDS Trust 242 Portfolio CDS Trust 243 Portfolio CDS Trust 244 Portfolio CDS Trust 248 Portfolio CDS Trust 249 Portfolio CDS Trust 250 Portfolio CDS Trust 251 Portfolio CDS Trust 252 Portfolio CDS Trust 253 Portfolio CDS Trust 24A Portfolio CDS Trust 25A Portfolio CDS Trust 29A Portfolio CDS Trust 29B Portfolio CDS Trust 4A By: Syncora Admin LLC (formerly known as XLCA Admin, LLC) acting through Syncora Admin LLC (formerly known as XLCA Admin, LLC), as Trustee By: /s/ Susan Comparato Name: Susan Comparato Title: Managing Director & Secretary [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED By: /s/ Frank Bonavita Name: F. Bonavita Title: Director [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] BANK OF AMERICA, N.A. By: /s/ John W. Woodiel III Name: John W. Woodiel III Title: Senior Vice President [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] BARCLAYS BANK PLC By: /s/ Kelly Smith Name: Kelly Smith Title: Director [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] CALYON By: /s/ Alan Sidrane Name: Alan Sidrane Title: Managing Director By: /s/ John-Charles van Essche Name: John-Charles van Essche Title: Managing Director [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] CANADIAN IMPERIAL BANK OF COMMERCE By: /s/ Brian McDonough Name: B. T. McDonough Title: Executive Vice-President [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] DEUTSCHE BANK AG, LONDON BRANCH By: /s/ Steven Kessler Name: Steven Kessler Title: Director By: /s/ David N. Santore Name: David N. Santore Title: Vice President [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] DEXIA BANK BELGIUM SA By: /s/ Bernhard Ardaen Name: Bernhard Ardaen Title: Proxyholder By: /s/ Joris Laenen Name: Joris Laenen Title: Head of Dealing Room [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] DRESDNER BANK AG, LONDON BRANCH By: /s/ Ronald G. Raffan Name: Ronald G. Raffan Title: Authorised Signatory By: /s/ Christopher Croft Name: Christopher Croft Title: Authorised Signatory [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] HYPO PUBLIC FINANCE BANK By: /s/ Tom Glynn /s/ Shampa Lahiri Name: Tom Glynn Shampa Lahiri Title: Authorised Signatories [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] LEHMAN BROTHERS SPECIAL FINANCING INC. By: /s/ David J. Colet Name: David J. Colet Title: Director [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] NATIXIS By: /s/ Joshua Laterman Name: Joshua Laterman Title: [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] NOMURA INTERNATIONAL PLC By: /s/ Clare Jarrett Name: Clare Jarrett Title: Head Transaction Legal ROYAL BANK OF CANADA By: /s/ Matthew Gilchrist Name: Matthew Gilchrist Title: Authorized Signatory [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] THE ROYAL BANK OF SCOTLAND PLC By: Greenwich Capital Markets, Inc., its agent By: /s/ Nadir-Benoit Elhied Name: Nadir-Benoit Elhied Title: SVP [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] SOCIÉTÉ GÉNÉRALE By: /s/ Edith L. Hormick Name: Edith L. Hormick Title: Managing Director [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] UBS AG, LONDON BRANCH By: /s/ Bryan M. Murtagh Name: Bryan M. Murtagh Title: Attorney-in-Fact By: /s/ Thomas D. Prangley Name: Thomas D. Prangley Title: Attorney in Fact [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT] WACHOVIA BANK, NATIONAL ASSOCIATION By: /s/ Helen F. Wessling Name: Helen F. Wessling Title: Managing Director [AMENDMENT NO. 2 TO THE MASTER COMMUTATION, RELEASE AND RESTRUCTURING AGREEMENT]
